Exhibit 10.5.3

 

[10/22/04]

 

AMENDMENT NO. 4 TO LOAN AND SECURITY AGREEMENT

 

AMENDMENT NO. 4 TO LOAN AND SECURITY AGREEMENT (“Amendment No. 4”), dated as of
October 25, 2004, by and among LOUD Technologies Inc., a Washington corporation
formerly known as Mackie Designs Inc. (“US Borrower”), LOUD Technologies
(Europe) Plc. formerly known as Mackie Designs UK Plc, a company incorporated
under the laws of England and Wales with registration number 02506901 (“UK
Borrower”, and together with US Borrower, each individually a “Borrower” and
collectively, “Borrowers”), Mackie Designs Inc., a Washington corporation,
formerly known as Mackie Designs Manufacturing, Inc. (“Mackie”), SIA Software
Company, Inc., a New York corporation (“SIA”) Mackie Investment Co., a
Washington corporation (“Mackie Investment”, and together with Mackie and SIA,
each individually a “Guarantor” and collectively, “Guarantors”), Congress
Financial Corporation (Florida), in its capacity as agent pursuant to the Loan
Agreement (as hereinafter defined) acting for and on behalf of the parties
thereto as lenders (in such capacity, “Agent”), and the parties to the Loan
Agreement as lenders (individually, each a “Lender” and collectively,
“Lenders”).

 

W I T N E S S E T H :

 

WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Agent and Lenders have made and may make loans
and advances to Borrowers as set forth in the Loan and Security Agreement, dated
March 31, 2003, by and among Agent, Lenders, Borrowers and Guarantors, as
amended by Amendment No. 1 to Loan and Security Agreement dated as of June
30,2003, Amendment No. 2 and Waiver to Loan and Security Agreement dated April
16,2004 and Amendment No. 3 to Loan and Security Agreement dated August 3,2004
(as the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced, the “Loan Agreement”) and other
agreements, documents and instruments referred to therein or at any time
executed and/or delivered in connection therewith or related thereto (all of the
foregoing, together with the Loan Agreement, as the same now exist or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, being collectively referred to herein as the “Financing Agreements”);

 

WHEREAS, Agent, Lender, Borrowers and Guarantors desire to amend the Loan
Agreement to modify the EBITDA covenant;

 

WHEREAS, by this Amendment No. 4, Agent, Lenders, Borrowers and Guarantors
desire and intend to evidence such amendment;

 

NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

 

1.             Definitions. Capitalized terms used herein which are not
otherwise defined herein shall have the respective meanings ascribed thereto in
the Loan Agreement.

 

2.             EBITDA. Section 9.17 of the Loan Agreement is hereby amended by
deleting each reference to “September 30, 2004” and replacing it with “December
31, 2004”.

 

3.             Additional Representations, Warranties and Covenants. Borrowers
represent, warrant and covenant with and to Agent and Lenders as follows, which
representations, warranties and covenants, are continuing and shall survive the
execution and delivery hereof, and the truth and accuracy of, or compliance with
each, together with the representations, warranties and covenants in the other
Financing Agreements, being a continuing condition of the making of Loans by
Lenders (or Agent on behalf of Lenders) to Borrowers:

 

(a)           no Default or Event of Default has occurred and is continuing as
of the date of this Amendment No. 4; and

 

(b)           this Amendment No. 4 and all agreements, documents and instruments
executed and/or delivered in connection herewith have been duly executed and
delivered by Borrowers and Guarantors and the agreements and obligations of
Borrowers and Guarantors contained herein and therein constitute legal, valid
and binding obligations of Borrowers and Guarantors enforceable against
Borrowers and Guarantors in accordance with their respective terms, except as
such enforceability may be limited by bankruptcy, insolvency, moratorium or
similar laws limiting creditors rights generally and by general equitable
principles.

 

4.             Conditions Precedent for Amendment. The amendments contained
herein shall be effective upon Agent’s receipt this Amendment No. 4, duly
authorized, executed and delivered by Borrowers, Guarantors and Required
Lenders.

 

5.             Effect of this Amendment. Except as modified pursuant hereto, no
other changes or modifications to the Financing Agreements are intended or
implied, and in all other respects the Financing Agreements are hereby
specifically ratified, restated and confirmed by all parties hereto as of the
effective date of this Amendment No. 4. To the extent of conflict between the
terms of this Amendment No. 4 and the other Financing Agreements, the terms of
this Amendment No. 4 shall control.

 

6.             Further Assurances. Borrowers and Guarantors shall execute and
deliver such additional documents and take such additional action as may be
reasonably necessary or desirable to effectuate the provisions and purposes of
this Amendment No. 4.

 

7.             Governing Law. The validity, interpretation and enforcement of
this Amendment No. 4 and any dispute arising out of the relationship between the
parties hereto whether in contract, tort, equity or otherwise, shall be governed
by the internal laws of the State of Florida (without giving effect to
principles of conflicts of laws).

 

2

--------------------------------------------------------------------------------


 

8.             Binding Effect. This Amendment No. 4 shall be binding upon and
inure to the benefit of each of the parties hereto and their respective
successors and assigns.

 

9              Headings. The headings listed herein are for convenience only and
do not constitute matters to be construed in interpreting this Amendment No. 4.

 

10.           Counterparts. This Amendment No. 4 may be executed in any number
of counterparts, but all of such counterparts shall together constitute but one
and the same agreement. In making proof of this Amendment No. 4, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto. This Amendment No. 4 may be executed and delivered
by telecopier with the same force and effect as if it were a manually executed
and delivered counterpart.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 4 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

 

BORROWERS

 

 

 

LOUD TECHNOLOGIES INC., formerly known
as Mackie Designs Inc.

 

 

`

By:

/s/ Timothy P. O’Neil

 

 

 

 

 

Title:

CFO

 

 

 

 

LOUD TECHNOLOGIES (EUROPE) PLC.,
formerly know as Mackie Designs UK Plc.

 

 

 

By:

/s/ Timothy P. O’Neil

 

 

 

 

Title:

CFO

 

`

 

 

By:

/s/ James T. Engen

 

 

 

 

Title:

CEO

 

 

 

 

GUARANTORS

 

 

 

MACKIE DESIGNS INC., formerly known as
Mackie Designs Manufacturing, Inc.

 

 

 

By:

/s/ Timothy P. O’Neil

 

 

 

 

Title:

CFO

 

 

 

 

 

 

SIA SOFTWARE COMPANY, INC.

 

 

 

By:

/s/ Timothy P. O’Neil

 

 

 

 

 

Title:

CFO

 

 

--------------------------------------------------------------------------------


 

 

MACKIE INVESTMENT CO.

 

 

 

By:

/s/ Timothy P. O’Neil

 

 

 

 

Title:

CFO

 

 

 

 

 

 

AGENT

 

 

 

CONGRESS FINANCIAL CORPORATION
(FLORIDA) , as Agent

 

 

 

By:

/s/ Martin J. Coloson

 

 

 

 

Title:

FIRST VICE PRESIDENT

 

 

 

 

 

 

LENDER

 

 

 

CONGRESS FINANCIAL CORPORATION
(FLORIDA)

 

 

 

By:

/s/ Martin J. Coloson

 

 

 

 

Title:

FIRST VICE PRESIDENT

 

 

--------------------------------------------------------------------------------